

117 HR 357 IH: To direct Federal departments and agencies to verify eligibility for Federal benefits for individuals 105 years of age or older, and for other purposes.
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 357IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct Federal departments and agencies to verify eligibility for Federal benefits for individuals 105 years of age or older, and for other purposes.1.Verification of eligibility for Federal benefits for certain elderly individuals(a)In generalThe head of each Federal department or agency that provides Federal benefits to individuals who have attained 105 years of age or more shall take appropriate steps to ensure, on a semiannual basis, that each such individual remains eligible for such benefits.(b)Authority To issue regulationsThe head of each Federal department or agency specified in paragraph (1) may issue regulations to implement this section.(c)Effective dateThis section shall apply with respect to payments of Federal benefits made on or after December 31, 2022.